Judgment, Supreme Court, Bronx County (Robert Cohen, J., at motion; Harold Silverman, J., at nonjury trial and sentence), rendered July 12, 2002, convicting defendants of promoting gambling in the second degree and possession of gambling records in the second degree and sentencing each defendant to an aggregate fine of $1,000, unanimously affirmed.
Defendants’ motion to controvert the warrant was properly denied. The supporting affidavit, which was submitted by a detective with extensive experience with gambling operations (see People v Valentine, 17 NY2d 128, 132 [1966]), established probable cause to believe that an illegal gambling operation was being conducted in the subject apartment (see People v Traymore, 241 AD2d 226 [1998], lv denied 92 NY2d 907 [1998]). We note that the conversations overheard by the detective at the door of the apartment clearly involved sports betting and could be readily interpreted as such even without the aid of special expertise.
The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence. The police observations, coupled with expert testimony, warranted the conclusion that, rather than being merely present, each of the defendants participated in the sports betting operation and exercised dominion and control over the gambling records (see People v Rossi, 177 AD2d 303 [1991], read on other grounds 80 NY2d 952 [1992]; see also People v Bundy, 90 NY2d 918 [1997]). Concur — Andrias, J.P., Williams, Lerner, Friedman and Marlow, JJ.